Citation Nr: 1627446	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-08 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) for the period prior to October 12, 2010.

2.  Entitlement to an initial evaluation in excess of 30 percent for PTSD for the period from October 12, 2010, to November 26, 2013.

3.  Entitlement to an initial evaluation in excess of 70 percent for PTSD on or after November 26, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  His awards and decorations include the Silver Star, the Bronze Star, the Purple Heart, and the Combat Medic Badge.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO granted service connection for PTSD and assigned an evaluation of 10 percent, effective from June 3, 2010.  The Veteran appealed the assigned evaluation.

In July 2013, the Veteran testified at videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  

In October 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  

In a January 2014 rating decision, the Appeals Management Center (AMC) increased the evaluation for PTSD to 30 percent, effective from October 12, 2010, and 70 percent, effective from November 26, 2013.  Because the assigned disability ratings are not the maximum rating available, the issues remain on appeal and were returned to the Board for further appellate review. See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.


FINDINGS OF FACT

1.  For the period prior to November 1, 2013, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  For that time period, his PTSD symptoms did not manifest in occupational and social impairment with reduced reliability and productivity.

2.  Since November 1, 2013, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to November 1, 2013, the criteria for an initial evaluation of 30 percent, but no higher, for PTSD have been approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial evaluation in excess of 70 percent for PTSD on or after November 1, 2013, have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life. Vazquez-Flores v. Shinseki, supra. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records, including VA treatment notes, and correspondence from the Veteran's treating VA behavioral health specialist have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the claims.

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA PTSD examinations in July 2010 and November 2013.  As discussed below, the Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and they fully address the rating criteria that are relevant to rating the Veteran's anxiety disorder.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined in November 2013.  The Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015). 

With regard to the October 2013 remand, the Board finds that the Appeals Management Center (AMC) substantially complied with the Board's remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, in the October 2013 remand, the Board directed the AOJ to afford the Veteran a VA examination to ascertain the current severity and manifestations of his PTSD.  In addition, the Board requested that the VA examiner address the disparity between the July 2010 VA examiner's opinion and an opinion rendered by a certified registered nurse practitioner (CRNP) during a VA medical evaluation on the same day.  In compliance with the remand directives, the Veteran was afforded a VA examination in November 2013.  In the examination report, the examiner addressed the July 2010 VA opinions.  Further, the examiner addressed each of the directives and provided the requested opinion and symptomatology in the November 2013 VA examination report.

With regard to the September 2011 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfills two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claims on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and his representative outlined the claims for increased ratings on appeal and engaged in a discussion as to substantiation of those claims.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code 9411, a 10 percent rating is warranted when the psychiatric disorder results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).


Prior to November 1, 2013

For the period prior to October 12, 2010, the Board finds that the Veteran is entitled to an initial rating in excess of 10 percent.  Specifically, the Board finds that the Veteran's symptoms warrant a 30 percent evaluation, but no higher, for the period prior to October 12, 2010.  However, the Board also finds that the Veteran's symptoms do not warrant an initial evaluation in excess of 30 percent for the entirety of the period prior to November 1, 2013.  The Board finds that the Veteran is entitled to a rating of 70 percent beginning November 1, 2013, rather than November 26, 2013, as will be discussed below.

A 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

During the period prior to October 12, 2010, the Veteran and his wife reported that he maintained a history of symptoms that predominantly included anxiety, anger, irritability, depression, and tearfulness. See January 2010 VA social work note, May 2010 statement from the Veteran's wife, May 2010 VA behavioral health specialist note, June 2010 statement from the Veteran, July 2010 VA PTSD examination report, and August 2010 VA mental health treatment note.  He also endorsed symptoms of sleep disturbance with nightmares, panic attacks, exaggerated startle response, and some avoidance behaviors. See May 2010 VA behavioral health specialist note, June 2010 statement from the Veteran, July 2010 VA examination report, and August 2010 VA mental health treatment note.  These symptoms support a 30 percent evaluation.  

Further, during the remainder of the period prior to November 1, 2013, the Veteran continued to endorse symptoms of anxiety, irritability, depression, tearfulness, and sleep disturbance.  

Nevertheless, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 50 percent rating or higher during the period prior to November 1, 2013.   To the extent these symptoms may be shown or argued, the Board emphasizes that the Veteran's PTSD was not productive of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 50 percent rating or higher during the period prior to November 1, 2013, to include consideration of the Veteran's lay statements, statements made by the Veteran's wife, VA treatment records, and the VA examination report.  

As to occupational impairment, during a July 2010 VA examination, the Veteran reported that he worked as a railroad conductor from 1969 to 1992.  He took an early retirement and buy-out in 1992.  After he retired from the railroad, he stated that he began buying apartments and properties in 1992.  He worked exclusively as a landlord and property manager for 28 years.  At the time of the examination, he owned several duplexes and single family dwellings in Myrtle Beach.  In a May 2010 statement, the Veteran's wife reported that she maintained rental properties with the Veteran since 1986.  She noted that, for the past ten years, the Veteran became more anxious about the properties.  She also reported that the Veteran became angry with her over small, non-urgent things, such as a phone call that she had not made or some business that she did not take care of right away. See May 2010 statement.  In addition, in a December 2010 VA psychology note, the Veteran indicated that he was considering selling off his rental property because he was having trouble interacting with people.  However, during a March 2013 VA psychological evaluation, the Veteran indicated that he continued to work as a landlord and the property manager of his investment properties.

As to social impairment, throughout the period on appeal, the Board notes that the Veteran maintained a marriage to his wife of over 40 years. See May 2010 statement from the Veteran's wife; December 2010 VA psychologist note; March 2013 VA psychological consultation report.  The Veteran's wife indicated that the Veteran was often irritated and angry with her over small, non-urgent matters. Id. See also January 2010 VA social work note.  Specifically, she stated, "I would say for the first thirty years [of marriage], it would take a lot to get him upset.  When he was angry, he would yell about it and get over it... Now he expects me to take of whatever he wants done right away[], so he doesn't have to be anxious until it is done." See May 2010 statement.  During the July 2010 VA examination, the Veteran reported that his relationship with his wife was stable and that they had no relationship problems.  In a September 2010 VA psychiatry note, the Veteran indicated that he recently went on a trip to Hawaii with his wife and that he used Lorasepam daily because "this trip meant so much to my wife, I didn't want to ruin it."  In October 2010 and December 2010 VA psychiatry notes, the Veteran reported that he was only irritable towards his wife and felt badly about that.  In a December 2010 VA psychology note, the Veteran reported that he was "happily married" to his wife, but that he had been nagging his wife as a result of his irritation and anger and felt bad about it.  

With respect to his family, the Veteran reported that he had good relationships with both of his adult children and four grandchildren. See December 2010 VA psychology note.  During the July 2010 VA examination, the Veteran indicated that he golfed with his son and frequently went out with his daughter.  In an October 2010 VA social work note, the Veteran indicated that he went on a trip to South Carolina with his family.  During a March 2013 VA psychological consultation, the Veteran reported that he had a close relationship with his family and enjoyed spending time with them.

With respect to friendships, in a June 2010 VA social work note, the Veteran told his treating VA behavioral health specialist that he recently went on a trip with friends to the Great Smoky Mountains National Park.  He related that three families stayed in cabins and that they had a "very enjoyable time."  In fact, he reported that they made plans to go back and stay longer next year.  During the July 2010 VA examination, the Veteran reported that he socialized normally and went out with two different sets of friends once every week or two.  He also indicated that he had joined the Vietnam Veterans of America and went to meetings with the group.  

Further, the Veteran's symptomatology has not been similar to that of the 50 percent criteria.  For example, in numerous VA treatment notes, the Veteran's treating VA behavioral health specialist noted that the Veteran's mood was stable, he was oriented, he did not have any suicidal or homicidal ideation, and he had good judgment and fair insight. See VA social work notes dated in January 2010, June 2010, November 2010, October 2011, December 2011, January 2012, February 2012, March 2012, April 2012, May 2012, June 2012, July 2012, August 2012, September 2012, October 2012, November 2012, December 2012, January 2013, February 2013, March 2013; VA psychology notes dated in December 2010, January 2011, February 2011, March 2011, April 2011, May 2011, June 2011, July 2011, September 2011; VA psychiatry notes dated in October 2010, December 2010, April 2011, May 2011, September 2011; VA mental health notes dated in August 2010; and VA psychological consultation dated in March 2013.  In addition, during the July 2010 VA examination, the examiner noted that the Veteran's thought processes were generally logical and sequential; he denied suicidal or homicidal ideation; he denied hallucinations or delusions; and he reported no ritual or obsessive behaviors.  The examiner also noted that the Veteran's insight and judgment appeared to be good.  In addition, in an August 2010 VA mental health treatment note, the treating therapist noted that the Veteran's insight and judgment were intact.  In a December 2010 VA psychiatry note, the Veteran demonstrated organized thoughts and denied perceptual disturbances.  Thus, the Veteran cannot be said to experience impaired judgment or impaired abstract thinking.  

Moreover, during the July 2010 VA examination, the Veteran was alert and oriented.  The examiner noted that the Veteran's affect was tearful.  The Veteran described his mood as depressed and sad.  In an August 2010 VA mental health treatment note, the treating therapist noted that the Veteran's mood was depressed, and his affect was congruent.  In a January 2011 VA psychology note, the treating psychologist noted that the Veteran presented with a euthymic mood and congruent affect.  The psychologist indicated that the Veteran became sad several times throughout their session when he discussed things related to his combat experiences, but he also reported that the Veteran was able to stabilize himself without assistance.  Likewise, in a May 2011 psychology note, the psychologist noted that the Veteran became tearful sharing a story, but he stabilized without assistance.  While the Veteran's mood was described as euthymic with congruent affect at times throughout the period before November 1, 2013, there is no indication that the Veteran's affect was flattened during this period.

The July 2010 VA examiner noted that the Veteran's speech was normal in rhythm and rate, relevant, and coherent.  In addition, in the August 2010 VA mental health note, the treating therapist noted that the Veteran's speech was normal in rate and tone.  The July 2010 VA examiner also noted that the Veteran's speech was soft in volume and tone and that the content was "underproductive." However, there is also no indication that he has circumstantial, circulatory, or stereotyped speech.  The Board notes that, in May 2010 correspondence, the Veteran's treating VA behavioral health specialist noted that the Veteran experienced anxiety and panic attacks.  In addition, during a March 2013 VA psychology consultation, the Veteran reported panic symptoms, including difficulty breathing and feeling on edge; however, he reported that he practiced deep breathing to cope.  

Moreover, there is no evidence to suggest that the Veteran had panic attacks more than once a week.  In fact, in an August 2010 VA mental health treatment note, the Veteran described his anxiety as "manageable."  

With respect to impairment of short- and long-term memory, during a September 2013 VA neurology treatment note, the Veteran indicated that he had some mild memory trouble and difficulty finding words in casual conversation.  While the Board notes that the Veteran had complaints of memory difficulty, the impairment appeared to mild and not reflective of the impairment suggested by a higher rating.

Further, there is no evidence that shows that the Veteran had difficulty in understanding complex commands; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

To the extent any of the symptoms of a 50 percent rating may be shown or argued, the Board again emphasizes that the Veteran's PTSD has not been shown to be productive of occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas; or total occupational and social impairment to warrant a higher rating.  In fact, in May 2010 correspondence, the Veteran's treating VA behavioral health specialist described the Veteran as a "more high functioning anxiety disorder patient."  In addition, the July 2010 VA examiner opined that the Veteran had mild PTSD and, if PTSD symptoms are present, they are transient and expectable reactions to psychosocial stressors.  Further, the VA examiner stated:

Despite his PTSD symptoms, the [V]eteran... has been able to function well with no impairment in vocational or social relationships.  He has a stable marriage with his wife lasting forty years and appears to have a good relationship with his children.  He has an extremely stable work history, retiring from the railroad and managing numerous properties as a landlord for approximately twenty-eight years.  The Veteran does have difficulty with heightened emotionality and while this causes him some embarrassment around others, this has not impaired or impeded his social interaction.

There is no also indication that the Veteran has had any of the other symptoms of the 70 or 100 percent criteria, such as suicidal ideation; obsessional rituals; illogical, obscure, or irrelevant speech; impaired impulse control; neglect of his personal appearance and hygiene; homicidal ideation; or disorientation to time or place.  

Finally, the Board acknowledges that GAF scores have fluctuated during the period prior to November 1, 2013, and ranged from 53 to 75. See January 2010 (range of 60 to 64); May 2010 (range of 53 to 55 with note that scores have been lower at times); June 2010 (range of 60 to 62); July 2010 (75, 55); August 2010 (61, range of 54-56); September 2010 (53); October 2010 (range of 51 to 53, 55); November 2010 (range of 54 to 56); December 2010 (58); May 2011 (65); July 2011 (68); October 2011, December 2011, January 2012, February 2012, April 2012, May 2012, June 2012, July 2012, November 2012, December 2012, January 2013, February 2013, March 2013, June 2013, September 2013 (range of 58 to 62); March 2012, July 2013 (range of 58 to 60); September 2012 (range of 60 to 62); October 2012, August 2013 (range of 60 to 64); March 2013 (60, 65); May 2013 (65, 65, 65); and August 2013 (range of 62 to 64).

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 71 to 80 represents no more than slight impairment of in social, occupational or school functioning. See DSM-IV. 

In this case, while the lower GAF scores may suggest some impairment greater than that contemplated in the rating assigned, it is but one factor for consideration in assigning a rating.  Overall, the symptoms demonstrated by the Veteran do not reflect a level of impairment that is indicative of the low GAF score of 53.  As such, while considering the GAF scores of record as part of the total social and occupational functioning picture, the Board finds that the Veteran's PTSD more generally reflects mild to moderate symptoms. 

Therefore, the Board finds that the Veteran's symptoms warrant a 30 percent evaluation, but no higher, for the entire period prior to November 1, 2013.

On or After November 1, 2013

In the January 2014 rating decision, the AMC increased the evaluation for PTSD to 70 percent, effective November 26, 2013, the date of the most recent VA examination.  However, the Board finds that the Veteran's symptoms warranted a 70 percent evaluation beginning on November 1, 2013, as evidenced in a November 1, 2013, VA social work note.  Therefore, the Board finds that the Veteran is entitled to a 70 percent evaluation, and no higher, beginning on November 1, 2013.

In a November 1, 2013, VA social work note, the Veteran's treating behavioral health specialist noted that his mood was "quite depressed" and that he was tearful throughout the session.  The Veteran reported that his depression had been slowly worsening over the past two to three months; however, the Board notes that VA treatment notes from that time period do not suggest impairment warranting an initial evaluation in excess of the assigned 30 percent evaluation.  

In a November 4, 2013, VA social work note, the VA behavioral health specialist noted that the Veteran presented two hours early.  He mistook the scheduled time from the previous week.  The social worker noted that the Veteran's mood was "quite labile" again.  The Veteran stated that he was totally confused, was swearing, and had a total lack of concentration.  The social worker also noted that the Veteran's lack of concentration.  

Shortly thereafter, VA treatment notes show that the Veteran was admitted to the hospital for depression and suicidal ideation with a plan on November 12, 2013.  In a VA history and physical examination upon admission, the Veteran reported that he had no history of previous suicide attempts.  He reported that he felt more hopeless and isolated, and he had not slept well over the previous month.  He stated that he had been more irritable and had more crying spells.  He also reported an increase in flashbacks and weird dreams.  In addition, the Veteran indicated that he began having auditory hallucinations.  He denied having visual hallucinations or paranoia and homicidal ideation.  

In a November 2013 VA social work note, the Veteran reported that he was driving to his son's house the previous weekend and thought about how he could pull into the path of a semi-truck to end his life.  He was alert and oriented in all spheres, but his mood was depressed and his affect was flat.  

Throughout his hospitalization, the Veteran reported feelings of increased depression.  However, upon his discharge on November 19, 2013, the Veteran denied suicidal and homicidal ideation.  He was alert and aware of time, person, place, and situation.  His appearance and behavior were appropriate, and his speech was normal in tone, content, and rate.  He was able to make logical decisions.  His mood was happy, and his affect was appropriate.  He demonstrated no evidence of abnormal thought content, and his thought process was connected, organized, and relevant.  He denied any depressive symptoms or symptoms of anxiety.  He also denied having hallucinations and delusions, and there were no symptoms of psychosis or mania.  The Veteran socialized with his peers and attended group programs and activities.  

During a November 26, 2013, VA examination, the Veteran reported that he remained married to his wife and denied any periods of separation during the review period.  He stated that she had been quite supportive of him, but their relationship had grown more distant over the years.  He attributed his irritability as playing a role in the distancing of their relationship, as they no longer communicated as frequently or effectively as they once did.  He also reported that his relationship with his son and grandsons had deteriorated during the course of the review period.  He stated that he and his son spent less time together.  He felt that his son avoided spending time with him, and he suspected it was due to his increased emotional lability.  He indicated that he had a somewhat better relationship with his daughter and her children, but he speculated that their relationship had also declined over the review period.  Regarding social activity, the Veteran stated that he maintained two sets of friends, and that his relationship with one set of friends had suffered over the past several years due to his psychiatric symptoms.  He stated that he largely sat at home and watched old movies, but he did golf one day per week.  As far as occupational functioning, the Veteran indicated that he remained retired from the railroad and continued managing rental properties in his retirement.  He stated that he owned 12 properties in the past, but he sold three of his properties and planned to sell another shortly.  He indicated that he planned to discontinue managing his son's property.  He stated that managing the properties caused him to experience too much stress.  He also noted that his anxiety and irritability had interfered with his ability to effectively manage the properties.

As to specific symptoms, the Veteran reported that his symptoms had worsened and he required more mental health treatment.  He noted that he had been psychiatrically hospitalized for one week from November 12, 2013 to November 19, 2013.  He reported that he had significant suicidal ideation with a plan, but he did not make an attempt on his life.  He indicated that thoughts of hurting himself had increased lately and he had difficulty coping.  He reported that medication relieved his anxiety and depression to a certain degree.  He endorsed the following symptoms: depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; and suicidal ideation.  In addition, the Veteran reported increased tearfulness.

The examiner opined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas.  The examiner noted that there was evidence supporting the Veteran's claims of worsening symptoms, including distancing of relationships, failure to cultivate new relationships, difficulty in engaging in activities of daily living, reduction of the Veteran's ability to complete work-related tasks, and increased need for psychiatric treatment.  The examiner also opined that the Veteran's psychiatric symptoms were likely to negatively affect his ability to tolerate the stress, schedule requirements, and interpersonal interactions inherent in an employment setting.  

The Board notes that the Veteran does not warrant a 100 percent evaluation because he does not have total social and occupational impairment.  Although the Board is sympathetic to the Veteran and the obvious increase in PTSD symptoms since November 1, 2013, the evidence does not show that he was unable to maintain some social and occupational functioning.  For example, the Veteran continued to have a relationship with his wife, son, daughter, grandchildren, and friends, indicating that he maintained some social functioning.  In addition, the Veteran continued to manage numerous rental properties.  

Overall, the Veteran has not demonstrated a level of impairment consistent with 100 percent criteria. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 100 percent have not been met or approximated for the period beginning on or after November 1, 2013, in this appeal. See 38 C.F.R. § 4.130, Diagnostic Code 9411.  


Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which includes anxiety, depression, irritability, tearfulness, and sleep impairment.  As discussed above, such symptoms are contemplated by the schedular criteria set forth in the applicable diagnostic code.  Indeed, the rating criteria for mental disorders contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  Thus, it cannot be said that the available schedular evaluations for these disabilities are inadequate.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal." Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

For the period prior to October 12, 2010, subject to the law and regulations governing the award of monetary benefits, an initial 30 percent evaluation for PTSD, but no higher, is granted.

For the period prior to November 1, 2013, an initial evaluation in excess of 30 percent is denied.

For the period beginning on November 1, 2013, subject to the law and regulations governing the award of monetary benefits, an initial 70 percent evaluation for PTSD, but no higher, is granted.

For the period beginning on November 26, 2013, an initial evaluation in excess of 70 percent is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


